
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



MACK-CALI REALTY CORPORATION

RESTRICTED SHARE AWARD AGREEMENT

MITCHELL E. HERSH


--------------------------------------------------------------------------------


AGREEMENT EVIDENCING THE GRANT
OF A RESTRICTED SHARE AWARD PURSUANT
TO THE EMPLOYEE STOCK OPTION PLAN
OF MACK-CALI REALTY CORPORATION


        Agreement ("Agreement") effective as of January 2, 2003 ("Grant Date")
by and between Mack-Cali Realty Corporation (the "Company") and Mitchell E.
Hersh ("Recipient").

        Whereas, pursuant to the Employee Stock Option Plan of Mack-Cali Realty
Corporation which was originally effective August 31, 1994 and amended and
restated as of December 1, 1998 (the "Plan"), the Company hereby awards shares
of the Company's common stock, par value $.01 per share ("Common Stock") to the
Recipient subject to such terms, conditions, and restrictions (hereinafter,
"Restricted Share Award") as set forth in the Plan, this Agreement, and the
Amended and Restated Employment Agreement dated as of July 1, 1999 by and
between the Company and Recipient (the "Employment Agreement");

        Now Therefore, the parties hereto hereby agree as follows:

        1.    Award of Shares of Restricted Stock.    

        (a)    Award.    Pursuant to the Plan, the Committee hereby awards to
the Recipient, effective as of the Grant Date, a Restricted Share Award
representing the conditional receipt of 60,000 shares of Common Stock
("Restricted Shares") at no out-of-pocket cost to the Recipient subject to the
terms, conditions and restrictions set forth herein. Except for the defined
terms set forth in Section 4 below, capitalized terms not otherwise defined in
this Agreement shall be as defined in the Plan.

        (b)    Employment Agreement.    The provisions of the Plan and this
Agreement are subject to the terms of the Recipient's Employment Agreement.

        2.    Award Restrictions.    

        (a)    General Rules.    Ownership of Restricted Shares shall not vest
in the Recipient, and shall be subject to forfeiture until the conditions of
Section 2(b) and (c) or Section 4 are fully satisfied. For purposes of this
Agreement, the following concepts shall be defined as follows: (i) the lapse of
restrictions on the Recipient's rights with respect to the Restricted Shares
granted hereunder shall be referred to as "Vesting"; (ii) the period between the
Grant Date and the date of Vesting shall be referred to as the "Vesting Period";
and (iii) the date Vesting occurs shall be referred to as the "Vesting Date."

        (b)    Vesting.    An aggregate of 60,000 Restricted Shares may vest in
the Recipient on a year by year basis over a five to seven year Vesting Period.
The number of Restricted Shares initially scheduled to be vested and earned on
each Vesting Date on a year by year basis provided the Annual Performance
Targets specified in Section 2(c) below are satisfied is as follows:

Restricted Shares


--------------------------------------------------------------------------------

  Vesting Date

--------------------------------------------------------------------------------

  9,000   January 1, 2004   9,000   January 1, 2005 12,000   January 1, 2006
15,000   January 1, 2007 15,000   January 1, 2008

        (c)    Performance Goals.    (i) The Restricted Shares shall vest on the
applicable Vesting Date on a year by year basis provided that the Annual
Performance Targets (as hereinafter defined) for the calendar year ending on the
last day of the Company's fiscal year immediately preceding such Vesting Date
are met. The "Annual Performance Targets" shall mean the annual performance
targets for each applicable calendar year as determined by the Executive
Compensation and Option Committee of the Company's Board of Directors and
communicated to the Recipient no later than the last day of the first calendar
quarter of the applicable calendar year; and (ii) In the event that the Annual
Performance Targets for any calendar year are not satisfied so that the
Restricted Shares do not vest on the Vesting Date on which they were scheduled
to vest had the Annual Performance Targets been met,

--------------------------------------------------------------------------------

such Restricted Shares that failed to vest on such Vesting Date shall vest on
any subsequent Vesting Date provided that the Annual Performance Targets for a
subsequent calendar year are met. If any Restricted Shares remain unvested as of
January 1, 2008, Annual Performance Targets shall be set for the 2008 calendar
year and if any Restricted Shares have not vested by January 1, 2009, Annual
Performance Targets shall be set for the 2009 calendar year. The Vesting Date
applicable to the 2008 calendar year is January 1, 2009 and for the 2009
calendar year is January 1, 2010. Any Restricted Shares that have not been
earned and vested by January 1, 2010 shall automatically be canceled or
forfeited.

        (d)    Lapse of Restrictions.    Upon the Vesting of Restricted Shares,
the Recipient shall own the Shares free and clear of all restrictions imposed by
this Agreement and the Recipient shall be free to hold or dispose of such Shares
in his discretion, subject to applicable federal and state law or regulations.

        (e)    Prohibition Against Assignment.    During the Vesting Period, the
Restricted Shares may not be transferred or encumbered by the Recipient by means
of sale, assignment, mortgage, transfer, exchange, pledge, or otherwise. The
levy of any execution, attachment, or similar process upon the Restricted Shares
shall be null and void.

        3.    Stock Certificates.    

        (a)    Certificates.    Restricted Shares shall be evidenced by one or
more stock certificates registered in the name of the Recipient or a nominee or
nominees therefor. As soon as practicable following the date hereof, the Company
shall prepare and issue separate certificates for the Restricted Shares
scheduled to vest in each year (the "Share Certificates"), which shall be
registered in the name of the Recipient or a nominee and which shall bear such
restrictive legend or legends (if any) as the Company may deem necessary or
desirable under any applicable law.

        (b)    Stock Powers.    The Recipient shall execute and deliver to the
designee of the Company (the "Designee") stock powers corresponding to the Share
Certificates designating the Company as the transferee of an unspecified number
of Shares, which stock powers may be completed by the Designee as specified
herein. The Recipient and the Company each waive the requirement that the
signature of the Recipient on the stock powers be guaranteed. Upon receipt of a
copy of this Agreement and the stock powers, each signed by the Recipient, the
Designee shall promptly notify the proper officers of the Company and the Share
Certificates and stock powers shall be held by the Company in accordance with
the terms of this Agreement.

        (c)    Effect of Vesting.    Upon Vesting, the Company shall cause to be
delivered to the Recipient (i) a certificate for the Shares which have vested
free and clear of restrictive legends and (ii) any stock powers signed hereunder
by the Recipient remaining in its possession related to the vested Shares. In
the event that the Recipient dies after Shares are vested but before delivery of
the certificate for the vested Shares, such certificate shall be delivered to,
and registered in the name of, the Recipient's beneficiary or estate, as the
case may be.

        (d)    Rights of Stockholder.    Except as otherwise provided in
Section 2 and this Section 3, during the Vesting Period and after the
certificates for the Restricted Shares have been issued, the Recipient shall be
entitled to all rights of a stockholder of the Company, including the right to
vote and the right to receive dividends, with respect to the Restricted Shares
subject to this Agreement. Subject to applicable withholding requirements, if
any, dividends on the Restricted Shares shall be paid to the Recipient when
earned and payable.

        (e)    Power of Designee.    The Designee is hereby authorized by the
Recipient to utilize the stock power delivered by the Recipient to transfer all
forfeited Shares to the Company upon receipt of instructions from a duly
authorized representative of the Company.

2

--------------------------------------------------------------------------------


        4.    Termination of Employment; Change in Control.    

        (a)    Termination Due to Disability, Death or for Good Reason; Change
in Control.    Unless otherwise provided in the Employment Agreement and
notwithstanding any provision of the Plan to the contrary, if the Recipient
terminates employment with the Company due to Disability (as defined in the
Employment Agreement), death, for Good Reason (as defined in the Employment
Agreement) or a termination initiated by the Company without Cause (as defined
in the Employment Agreement), all Restricted Shares subject to this Agreement
and held by, or on behalf of, the Recipient shall be deemed earned and vested as
of the Recipient's last day of employment with the Company. In addition, unless
otherwise provided in the Employment Agreement and notwithstanding any provision
of the Plan to the contrary, all Restricted Shares subject to this Agreement and
held by the Recipient on the date a Change in Control (as defined in the
Employment Agreement) occurs shall be deemed earned and vested as of such date.

        (b)    Termination for Any Other Reason.    Unless otherwise provided in
the Employment Agreement, if the Recipient's employment with the Company
terminates prior to January 1, 2008 and prior to the occurrence of a Change in
Control for reasons other than Disability, death, a termination initiated by the
Company without Cause or by Recipient for Good Reason, any Restricted Shares
subject to this Agreement that have not been earned and vested prior to the
Recipient's termination of employment shall be immediately forfeited on the last
day of the Recipient's employment with the Company.

        5.    Withholding.    

        In connection with the delivery of any stock certificates, or the making
of any payment in accordance with the provisions of this Agreement, to the
extent not otherwise paid by or on behalf of the Recipient, the Company shall
withhold Shares or cash amounts (for fractional Shares) equal to the taxes then
required by applicable federal, state and local law to be so withheld.

        6.    Adjustments for Capital Changes.    

        In the event of any change in the outstanding shares of Common Stock of
the Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares, or
other similar corporate change, or other increase or decrease in such shares
effected without receipt or payment of consideration by the Company, a duly
authorized representative of the Company shall adjust the number of Restricted
Shares granted pursuant to the Plan and this Agreement to prevent dilution or
enlargement of the rights granted to the Recipient.

        7.    No Right to Continued Employment.    

        Nothing in this Agreement shall confer on the Recipient any right to
continue as an employee of the Company or in any way affect the Company's or any
subsidiary's right to terminate the Recipient's employment at any time.

        8.    Notice.    

        Any notice to the Company hereunder shall be in writing addressed to:

    Mack-Cali Realty Corporation
11 Commerce Drive
Cranford, New Jersey 07016
 
 
Attn:
 
Roger W. Thomas, Esq.
General Counsel

        Any notice to the Recipient hereunder shall be in writing addressed to:


 
 
Mr. Mitchell E. Hersh
[Intentionally Omitted]

3

--------------------------------------------------------------------------------

        or such other address as the Recipient shall notify the Company in
writing.

        9.    Entire Agreement; Effect of Employment Agreement.    

        (a)    Entire Agreement.    This Agreement contains the entire
understanding of the parties and shall not be modified or amended except in
writing and duly signed by each of the parties hereto. No waiver by either party
of any default under this Agreement shall be deemed a waiver of any later
default hereunder.

        (b)    Effect of Employment Agreement.    In the event the Employment
Agreement with the Company contains additional rights, duties and/or obligations
with respect to the Recipient, such terms and conditions shall govern the
Recipient's Restricted Share Award as if such terms and conditions had been set
forth herein; and in the event of any conflict or inconsistency between the
terms of the Employment Agreement or this Agreement, the terms and conditions of
the Employment Agreement shall control.

        10.    Construction.    

        The various provisions of this Agreement are severable in their
entirety. Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.

        11.    Governing Law.    

        This Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts made, and to be enforced, within the State of New
Jersey.

        12.    Successors.    

        This Agreement shall be binding upon and inure to the benefit of the
successors, assigns and heirs of the respective parties.

4

--------------------------------------------------------------------------------

        In Witness Whereof, the parties hereto have executed this Agreement to
be effective on the date first above written.

    Mack-Cali Realty Corporation
 
 
By:
/s/  TIMOTHY M. JONES      

--------------------------------------------------------------------------------

Timothy M. Jones
President
 
 
 
 
 
 
Recipient
 
 
/s/  MITCHELL E. HERSH      

--------------------------------------------------------------------------------

Mitchell E. Hersh


5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



MACK-CALI REALTY CORPORATION RESTRICTED SHARE AWARD AGREEMENT MITCHELL E. HERSH
AGREEMENT EVIDENCING THE GRANT OF A RESTRICTED SHARE AWARD PURSUANT TO THE
EMPLOYEE STOCK OPTION PLAN OF MACK-CALI REALTY CORPORATION
